Title: Bill for Regulating the Appointment of Delegates to the Continental Congress, [12 May 1777]
From: Virginia Assembly
To: 



[12 May 1777]

Be it enacted by the General assembly of the Commonwealth of Virginia that there shall be annually chosen five delegates to act  on the part of this Commonwealth in General Congress any three of whom shall have power to sit and vote. The delegates to be chosen in this present session of Assembly shall continue in office till theday ofand those hereafter to be chosen at the said annual election shall enter on the exercise of their office on theday ofnext succeeding their election and shall continue in the same one year; unless sooner recalled or permitted to resign by General assembly; in which case another shall be chosen to serve till the end of the year in the stead of any one so recalled or permitted to resign.
No person who shall have served two years in Congress shall be capable of serving therein again till he shall have been out of the same one whole year.
Each of the said delegates for every day he shall attend in Congress shall receive eight dollars, and also fifteen pence per mile going and the same returning together with his ferriages, to be paid wherever Congress shall be sitting by the Treasurer of this Commonwealth out of any public monies which shall be in his hands.
